Citation Nr: 1508615	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran's had active duty service from November 1964 to June 1970.  The Veteran's military personnel records indicate that his active duty service was voluntarily amended to extend to July 1970.  The Veteran served in Thailand from July 1969 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  A corresponding file in the Veterans Benefits Management System shows that the Veteran's service representative filed an Appellate Brief on behalf of the Veteran in February 2015.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  

The Veteran's military personnel records reflect that he served in Thailand during the Vietnam era.  Review of the claims file shows that the RO attempted to verify herbicide exposure during the Veteran's service, based on his assertions of setting foot on land in Vietnam.  In that regard, a January Personnel Information and Exchange System (PIES) response letter indicates that herbicide exposure could not be verified.  A March 2009 U.S. Army & Joint Services Records and Research Center (JSRRC) response letter indicated that herbicide exposure could not be verified at Udorn Air Force Base because that base was not on the Department of Defense list of spray areas outside Vietnam.


However, since that time, the procedures for developing a claim involving service in Thailand were amended.  See VA's Adjudication Procedures Manual (M21-MR), Part IV, Subpart ii, Chapter 2, Section C.10.q and r.  Special consideration of herbicide exposure on a factual basis is now extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Additionally, the M21-MR states that herbicide exposure should be conceded if an Air Force veteran served at one of the Royal Thai Air Force Bases and either their military occupational specialty or other credible supporting evidence indicated their presence near the air base perimeter.  If the exposure cannot be conceded, a "Memorandum for the Record" must be associated with the claims file.  These procedures have not yet been complied with.   

The Board also finds that the AOJ should provide notice to the Veteran of said amendments to VA's Adjudication Procedures Manual, M21-MR and provide him an opportunity to respond.

Further, the issue of a right leg disorder is inextricably intertwined with this issue as the adjudication of the diabetes mellitus claim could have significant impact on the right leg issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the medical evidence of record shows that the Veteran has been diagnosed with diabetic peripheral neuropathy of the right leg, and the Veteran alleges that his diabetes mellitus is due to exposure to herbicides, the Veteran's right leg disorder claim may not be decided with further development of the Veteran's diabetes mellitus claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of VA's Adjudication Procedures Manual M21-MR, IV.2.C.10.q. and r. regarding adjudication of claims involving exposure to herbicides while serving in Thailand.  The Veteran and his representative should be given an appropriate time period to respond.

2.  Comply with the procedures contained in VA's Adjudication Procedures Manual, Part IV, supbart ii, Chapter 2, C.10.q. and r.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




